Citation Nr: 0208032	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Department of Veterans Affairs compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a fractured right leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from September 1984 to June 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of a 
fractured leg.  The veteran has been rated as incompetent for 
VA purposes since October 1999, and this appeal was initiated 
and perfected by his former spouse, who was then his 
guardian.  The veteran's father was substituted as his 
guardian following the veteran's divorce.  


REMAND

When the veteran's former guardian filed the substantive 
appeal in this matter, she requested a hearing before a 
hearing officer at the RO.  However, she also requested a 
hearing at the RO before a member of the Board (i.e., Travel 
Board hearing).  In January 2001, the local Decision Review 
Officer, after conferring with the local representative, 
postponed the RO hearing pending further development of the 
evidence in this case.  Later that month, the veteran 
contacted the RO and indicated that he and his spouse were 
separated and that he was now living in Texas.  His father, 
who resides in Texas, was substituted as his guardian for VA 
purposes.  However, the veteran subsequently returned to 
Mississippi, where he was divorced.  

In March 2002, the veteran requested the appointment of a 
guardian in lieu of his apparently overburdened father.  The 
Jackson RO then seems to have commenced a field examination 
in order to determine the veteran's proper guardian.  
However, the appeal in this matter was certified to the Board 
in June 2002 with the veteran's father still listed as his 
guardian and the field examination still pending.  Apparently 
because of the attendant confusion, the veteran was never 
afforded a personal hearing, either before a Decision Review 
Officer or before a member of the Board sitting at the RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should determine the proper 
guardian to prosecute the veteran's appeal.  
The RO should also determine whether the 
veteran desires a hearing before the RO 
Decision Review Officer, or before a member 
of the Board sitting at the RO, or both.  

If the veteran desires a hearing before the 
Decision Review Officer, such hearing should 
be held.  

If the veteran desires a Travel Board 
hearing, the RO should schedule such a 
hearing.  

2.  After the requested hearing(s), the case 
should be processed in accordance with the 
usual procedures following such hearings.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

